
	

114 HR 1056 IH: Nuclear Terrorism Conventions Implementation and Safety of Maritime Navigation Act of 2015
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1056
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2015
			Mr. Sensenbrenner (for himself, Mr. Goodlatte, Mr. Conyers, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide for protection of maritime navigation and
			 prevention of nuclear terrorism, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Nuclear Terrorism Conventions Implementation and Safety of Maritime Navigation Act of 2015. ISafety of Maritime Navigation 101.Amendment to section 2280 of title 18, United States CodeSection 2280 of title 18, United States Code, is amended—
 (1)in subsection (b)— (A)in paragraph (1)(A)(i), by striking a ship flying the flag of the United States and inserting a vessel of the United States or a vessel subject to the jurisdiction of the United States (as defined in section 70502 of title 46);
 (B)in paragraph (1)(A)(ii), by inserting , including the territorial seas after in the United States; and (C)in paragraph (1)(A)(iii), by inserting , by a United States corporation or legal entity, after by a national of the United States;
 (2)in subsection (c), by striking section 2(c) and inserting section 13(c); (3)by striking subsection (d);
 (4)by striking subsection (e) and inserting after subsection (c):  (d)DefinitionsAs used in this section, section 2280a, section 2281, and section 2281a, the term—
 (1)applicable treaty means— (A)the Convention for the Suppression of Unlawful Seizure of Aircraft, done at The Hague on 16 December 1970;
 (B)the Convention for the Suppression of Unlawful Acts against the Safety of Civil Aviation, done at Montreal on 23 September 1971;
 (C)the Convention on the Prevention and Punishment of Crimes against Internationally Protected Persons, including Diplomatic Agents, adopted by the General Assembly of the United Nations on 14 December 1973;
 (D)International Convention against the Taking of Hostages, adopted by the General Assembly of the United Nations on 17 December 1979;
 (E)the Convention on the Physical Protection of Nuclear Material, done at Vienna on 26 October 1979; (F)the Protocol for the Suppression of Unlawful Acts of Violence at Airports Serving International Civil Aviation, supplementary to the Convention for the Suppression of Unlawful Acts against the Safety of Civil Aviation, done at Montreal on 24 February 1988;
 (G)the Protocol for the Suppression of Unlawful Acts against the Safety of Fixed Platforms Located on the Continental Shelf, done at Rome on 10 March 1988;
 (H)International Convention for the Suppression of Terrorist Bombings, adopted by the General Assembly of the United Nations on 15 December 1997; and
 (I)International Convention for the Suppression of the Financing of Terrorism, adopted by the General Assembly of the United Nations on 9 December 1999;
 (2)armed conflict does not include internal disturbances and tensions, such as riots, isolated and sporadic acts of violence, and other acts of a similar nature;
 (3)biological weapon means— (A)microbial or other biological agents, or toxins whatever their origin or method of production, of types and in quantities that have no justification for prophylactic, protective, or other peaceful purposes; or
 (B)weapons, equipment, or means of delivery designed to use such agents or toxins for hostile purposes or in armed conflict;
 (4)chemical weapon means, together or separately— (A)toxic chemicals and their precursors, except where intended for—
 (i)industrial, agricultural, research, medical, pharmaceutical, or other peaceful purposes; (ii)protective purposes, namely those purposes directly related to protection against toxic chemicals and to protection against chemical weapons;
 (iii)military purposes not connected with the use of chemical weapons and not dependent on the use of the toxic properties of chemicals as a method of warfare; or
 (iv)law enforcement including domestic riot control purposes, as long as the types and quantities are consistent with such purposes;(B)munitions and devices, specifically designed to cause death or other harm through the toxic properties of those toxic chemicals specified in subparagraph (A), which would be released as a result of the employment of such munitions and devices; and
 (C)any equipment specifically designed for use directly in connection with the employment of munitions and devices specified in subparagraph (B);
 (5)covered ship means a ship that is navigating or is scheduled to navigate into, through or from waters beyond the outer limit of the territorial sea of a single country or a lateral limit of that country’s territorial sea with an adjacent country;
 (6)explosive material has the meaning given the term in section 841(c) and includes explosive as defined in section 844(j) of this title;
 (7)infrastructure facility has the meaning given the term in section 2332f(e)(5) of this title; (8)international organization has the meaning given the term in section 831(f)(3) of this title;
 (9)military forces of a state means the armed forces of a state which are organized, trained, and equipped under its internal law for the primary purpose of national defense or security, and persons acting in support of those armed forces who are under their formal command, control, and responsibility;
 (10)national of the United States has the meaning stated in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22));
 (11)Non-Proliferation Treaty means the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow on 1 July 1968;
 (12)Non-Proliferation Treaty State Party means any State Party to the Non-Proliferation Treaty, to include Taiwan, which shall be considered to have the obligations under the Non-Proliferation Treaty of a party to that treaty other than a Nuclear Weapon State Party to the Non-Proliferation Treaty;
 (13)Nuclear Weapon State Party to the Non-Proliferation Treaty means a State Party to the Non-Proliferation Treaty that is a nuclear-weapon State, as that term is defined in Article IX(3) of the Non-Proliferation Treaty;
 (14)place of public use has the meaning given the term in section 2332f(e)(6) of this title; (15)precursor has the meaning given the term in section 229F(6)(A) of this title;
 (16)public transport system has the meaning given the term in section 2332f(e)(7) of this title; (17)serious injury or damage means—
 (A)serious bodily injury, (B)extensive destruction of a place of public use, state or government facility, infrastructure facility, or public transportation system, resulting in major economic loss, or
 (C)substantial damage to the environment, including air, soil, water, fauna, or flora; (18)ship means a vessel of any type whatsoever not permanently attached to the sea-bed, including dynamically supported craft, submersibles, or any other floating craft, but does not include a warship, a ship owned or operated by a government when being used as a naval auxiliary or for customs or police purposes, or a ship which has been withdrawn from navigation or laid up;
 (19)source material has the meaning given that term in the International Atomic Energy Agency Statute, done at New York on 26 October 1956;
 (20)special fissionable material has the meaning given that term in the International Atomic Energy Agency Statute, done at New York on 26 October 1956;
 (21)territorial sea of the United States means all waters extending seaward to 12 nautical miles from the baselines of the United States determined in accordance with international law;
 (22)toxic chemical has the meaning given the term in section 229F(8)(A) of this title; (23)transport means to initiate, arrange or exercise effective control, including decisionmaking authority, over the movement of a person or item; and
 (24)United States, when used in a geographical sense, includes the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and all territories and possessions of the United States.; and
 (5)by inserting after subsection (d) (as added by paragraph (4) of this section) the following:  (e)ExceptionsThis section shall not apply to—
 (1)the activities of armed forces during an armed conflict, as those terms are understood under the law of war, which are governed by that law; or
 (2)activities undertaken by military forces of a state in the exercise of their official duties. (f)Delivery of suspected offenderThe master of a covered ship flying the flag of the United States who has reasonable grounds to believe that there is on board that ship any person who has committed an offense under section 2280 or section 2280a may deliver such person to the authorities of a country that is a party to the Convention for the Suppression of Unlawful Acts against the Safety of Maritime Navigation. Before delivering such person to the authorities of another country, the master shall notify in an appropriate manner the Attorney General of the United States of the alleged offense and await instructions from the Attorney General as to what action to take. When delivering the person to a country which is a state party to the Convention, the master shall, whenever practicable, and if possible before entering the territorial sea of such country, notify the authorities of such country of the master's intention to deliver such person and the reasons therefor. If the master delivers such person, the master shall furnish to the authorities of such country the evidence in the master’s possession that pertains to the alleged offense.
						(g)
 (1)Civil forfeitureAny real or personal property used or intended to be used to commit or to facilitate the commission of a violation of this section, the gross proceeds of such violation, and any real or personal property traceable to such property or proceeds, shall be subject to forfeiture.
 (2)Applicable proceduresSeizures and forfeitures under this section shall be governed by the provisions of chapter 46 of title 18, United States Code, relating to civil forfeitures, except that such duties as are imposed upon the Secretary of the Treasury under the customs laws described in section 981(d) shall be performed by such officers, agents, and other persons as may be designated for that purpose by the Secretary of Homeland Security, the Attorney General, or the Secretary of Defense..
				102.New section 2280a of title 18, United States Code
 (a)In generalChapter 111 of title 18, United States Code, is amended by adding after section 2280 the following new section:
					
						2280a.Violence against maritime navigation and maritime transport involving weapons of mass destruction
							(a)Offenses
 (1)In generalSubject to the exceptions in subsection (c), a person who unlawfully and intentionally— (A)when the purpose of the act, by its nature or context, is to intimidate a population, or to compel a government or an international organization to do or to abstain from doing any act—
 (i)uses against or on a ship or discharges from a ship any explosive or radioactive material, biological, chemical, or nuclear weapon or other nuclear explosive device in a manner that causes or is likely to cause death to any person or serious injury or damage;
 (ii)discharges from a ship oil, liquefied natural gas, or another hazardous or noxious substance that is not covered by clause (i), in such quantity or concentration that causes or is likely to cause death to any person or serious injury or damage; or
 (iii)uses a ship in a manner that causes death to any person or serious injury or damage; (B)transports on board a ship—
 (i)any explosive or radioactive material, knowing that it is intended to be used to cause, or in a threat to cause, death to any person or serious injury or damage for the purpose of intimidating a population, or compelling a government or an international organization to do or to abstain from doing any act;
 (ii)any biological, chemical, or nuclear weapon or other nuclear explosive device, knowing it to be a biological, chemical, or nuclear weapon or other nuclear explosive device;
 (iii)any source material, special fissionable material, or equipment or material especially designed or prepared for the processing, use, or production of special fissionable material, knowing that it is intended to be used in a nuclear explosive activity or in any other nuclear activity not under safeguards pursuant to an International Atomic Energy Agency comprehensive safeguards agreement, except where—
 (I)such item is transported to or from the territory of, or otherwise under the control of, a Non-Proliferation Treaty State Party; and
 (II)the resulting transfer or receipt (including internal to a country) is not contrary to the obligations under the Non-Proliferation Treaty of the Non-Proliferation Treaty State Party from which, to the territory of which, or otherwise under the control of which such item is transferred;
 (iv)any equipment, materials, or software or related technology that significantly contributes to the design or manufacture of a nuclear weapon or other nuclear explosive device, with the intention that it will be used for such purpose, except where—
 (I)the country to the territory of which or under the control of which such item is transferred is a Nuclear Weapon State Party to the Non-Proliferation Treaty; and
 (II)the resulting transfer or receipt (including internal to a country) is not contrary to the obligations under the Non-Proliferation Treaty of a Non-Proliferation Treaty State Party from which, to the territory of which, or otherwise under the control of which such item is transferred;
 (v)any equipment, materials, or software or related technology that significantly contributes to the delivery of a nuclear weapon or other nuclear explosive device, with the intention that it will be used for such purpose, except where—
 (I)such item is transported to or from the territory of, or otherwise under the control of, a Non-Proliferation Treaty State Party; and
 (II)such item is intended for the delivery system of a nuclear weapon or other nuclear explosive device of a Nuclear Weapon State Party to the Non-Proliferation Treaty; or
 (vi)any equipment, materials, or software or related technology that significantly contributes to the design, manufacture, or delivery of a biological or chemical weapon, with the intention that it will be used for such purpose;
 (C)transports another person on board a ship knowing that the person has committed an act that constitutes an offense under section 2280 or subparagraph (A), (B), (D), or (E) of this section or an offense set forth in an applicable treaty, as specified in section 2280(d)(1), and intending to assist that person to evade criminal prosecution;
 (D)injures or kills any person in connection with the commission or the attempted commission of any of the offenses set forth in subparagraphs (A) through (C), or subsection (a)(2), to the extent that the subsection (a)(2) offense pertains to subparagraph (A); or
 (E)attempts to do any act prohibited under subparagraph (A), (B) or (D), or conspires to do any act prohibited by subparagraphs (A) through (E) or subsection (a)(2),
									shall be fined under this title, imprisoned not more than 20 years, or both; and if the death of
			 any person results from conduct prohibited by this paragraph, shall be
 imprisoned for any term of years or for life.(2)ThreatsA person who threatens, with apparent determination and will to carry the threat into execution, to do any act prohibited under paragraph (1)(A) shall be fined under this title, imprisoned not more than 5 years, or both.
 (b)JurisdictionThere is jurisdiction over the activity prohibited in subsection (a)— (1)in the case of a covered ship, if—
 (A)such activity is committed— (i)against or on board a vessel of the United States or a vessel subject to the jurisdiction of the United States (as defined in section 70502 of title 46) at the time the prohibited activity is committed;
 (ii)in the United States, including the territorial seas; or (iii)by a national of the United States, by a United States corporation or legal entity, or by a stateless person whose habitual residence is in the United States;
 (B)during the commission of such activity, a national of the United States is seized, threatened, injured, or killed; or
 (C)the offender is later found in the United States after such activity is committed; (2)in the case of a ship navigating or scheduled to navigate solely within the territorial sea or internal waters of a country other than the United States, if the offender is later found in the United States after such activity is committed; or
 (3)in the case of any vessel, if such activity is committed in an attempt to compel the United States to do or abstain from doing any act.
 (c)ExceptionsThis section shall not apply to— (1)the activities of armed forces during an armed conflict, as those terms are understood under the law of war, which are governed by that law; or
 (2)activities undertaken by military forces of a state in the exercise of their official duties. (d) (1)Civil forfeitureAny real or personal property used or intended to be used to commit or to facilitate the commission of a violation of this section, the gross proceeds of such violation, and any real or personal property traceable to such property or proceeds, shall be subject to forfeiture.
 (2)Applicable proceduresSeizures and forfeitures under this section shall be governed by the provisions of chapter 46 of title 18, United States Code, relating to civil forfeitures, except that such duties as are imposed upon the Secretary of the Treasury under the customs laws described in section 981(d) shall be performed by such officers, agents, and other persons as may be designated for that purpose by the Secretary of Homeland Security, the Attorney General, or the Secretary of Defense..
 (b)Conforming amendmentThe table of sections at the beginning of chapter 111 of title 18, United States Code, is amended by adding after the item relating to section 2280 the following new item:
					
						
							2280a. Violence against maritime navigation and maritime transport involving weapons of mass
			 destruction..
 103.Amendments to section 2281 of title 18, United States CodeSection 2281 of title 18, United States Code, is amended— (1)in subsection (c), by striking section 2(c) and inserting section 13(c);
 (2)in subsection (d), by striking the definitions of national of the United States,territorial sea of the United States, and United States; and (3)by inserting after subsection (d) the following:
					
 (e)ExceptionsThis section does not apply to— (1)the activities of armed forces during an armed conflict, as those terms are understood under the law of war, which are governed by that law; or
 (2)activities undertaken by military forces of a state in the exercise of their official duties.. 104.New section 2281a of title 18, United States Code (a)In generalChapter 111 of title 18, United States Code, is amended by adding after section 2281 the following new section:
					
						2281a.Additional offenses against maritime fixed platforms
							(a)Offenses
 (1)In generalA person who unlawfully and intentionally— (A)when the purpose of the act, by its nature or context, is to intimidate a population, or to compel a government or an international organization to do or to abstain from doing any act—
 (i)uses against or on a fixed platform or discharges from a fixed platform any explosive or radioactive material, biological, chemical, or nuclear weapon in a manner that causes or is likely to cause death or serious injury or damage; or
 (ii)discharges from a fixed platform oil, liquefied natural gas, or another hazardous or noxious substance that is not covered by clause (i), in such quantity or concentration that causes or is likely to cause death or serious injury or damage;
 (B)injures or kills any person in connection with the commission or the attempted commission of any of the offenses set forth in subparagraph (A); or
 (C)attempts or conspires to do anything prohibited under subparagraph (A) or (B), shall be fined under this title, imprisoned not more than 20 years, or both; and if death results to any person from conduct prohibited by this paragraph, shall be imprisoned for any term of years or for life.(2)Threat to safetyA person who threatens, with apparent determination and will to carry the threat into execution, to do any act prohibited under paragraph (1)(A), shall be fined under this title, imprisoned not more than 5 years, or both.
 (b)JurisdictionThere is jurisdiction over the activity prohibited in subsection (a) if— (1)such activity is committed against or on board a fixed platform—
 (A)that is located on the continental shelf of the United States; (B)that is located on the continental shelf of another country, by a national of the United States or by a stateless person whose habitual residence is in the United States; or
 (C)in an attempt to compel the United States to do or abstain from doing any act; (2)during the commission of such activity against or on board a fixed platform located on a continental shelf, a national of the United States is seized, threatened, injured, or killed; or
 (3)such activity is committed against or on board a fixed platform located outside the United States and beyond the continental shelf of the United States and the offender is later found in the United States.
 (c)ExceptionsThis section does not apply to— (1)the activities of armed forces during an armed conflict, as those terms are understood under the law of war, which are governed by that law; or
 (2)activities undertaken by military forces of a state in the exercise of their official duties. (d)DefinitionsIn this section—
 (1)continental shelf means the sea-bed and subsoil of the submarine areas that extend beyond a country’s territorial sea to the limits provided by customary international law as reflected in Article 76 of the 1982 Convention on the Law of the Sea; and
 (2)fixed platform means an artificial island, installation, or structure permanently attached to the sea-bed for the purpose of exploration or exploitation of resources or for other economic purposes..
 (b)Conforming amendmentThe table of sections at the beginning of chapter 111 of title 18, United States Code, is amended by adding after the item relating to section 2281 the following new item:
					
						
							2281a. Additional offenses against maritime fixed platforms..
 105.Ancillary measureSection 2332b(g)(5)(B) of title 18, United States Code, is amended by inserting 2280a (relating to maritime safety), before 2281, and by striking 2281 and inserting 2281 through 2281a. IIPrevention of Nuclear Terrorism 201.New section 2332i of title 18, United States Code (a)In generalChapter 113B of title 18, United States Code, is amended by adding after section 2332h the following:
					
						2332i.Acts of nuclear terrorism
							(a)Offenses
 (1)In generalWhoever knowingly and unlawfully— (A)possesses radioactive material or makes or possesses a device—
 (i)with the intent to cause death or serious bodily injury; or (ii)with the intent to cause substantial damage to property or the environment; or
 (B)uses in any way radioactive material or a device, or uses or damages or interferes with the operation of a nuclear facility in a manner that causes the release of or increases the risk of the release of radioactive material, or causes radioactive contamination or exposure to radiation—
 (i)with the intent to cause death or serious bodily injury or with the knowledge that such act is likely to cause death or serious bodily injury;
 (ii)with the intent to cause substantial damage to property or the environment or with the knowledge that such act is likely to cause substantial damage to property or the environment; or
 (iii)with the intent to compel a person, an international organization or a country to do or refrain from doing an act,
 shall be punished as prescribed in subsection (c).(2)ThreatsWhoever, under circumstances in which the threat may reasonably be believed, threatens to commit an offense under paragraph (1) shall be punished as prescribed in subsection (c). Whoever demands possession of or access to radioactive material, a device or a nuclear facility by threat or by use of force shall be punished as prescribed in subsection (c).
 (3)Attempts and conspiraciesWhoever attempts to commit an offense under paragraph (1) or conspires to commit an offense under paragraph (1) or (2) shall be punished as prescribed in subsection (c).
 (b)JurisdictionConduct prohibited by subsection (a) is within the jurisdiction of the United States if— (1)the prohibited conduct takes place in the United States or the special aircraft jurisdiction of the United States;
 (2)the prohibited conduct takes place outside of the United States and— (A)is committed by a national of the United States, a United States corporation or legal entity or a stateless person whose habitual residence is in the United States;
 (B)is committed on board a vessel of the United States or a vessel subject to the jurisdiction of the United States (as defined in section 70502 of title 46) or on board an aircraft that is registered under United States law, at the time the offense is committed; or
 (C)is committed in an attempt to compel the United States to do or abstain from doing any act, or constitutes a threat directed at the United States;
 (3)the prohibited conduct takes place outside of the United States and a victim or an intended victim is a national of the United States or a United States corporation or legal entity, or the offense is committed against any state or government facility of the United States; or
 (4)a perpetrator of the prohibited conduct is found in the United States. (c)PenaltiesWhoever violates this section shall be fined not more than $2,000,000 and shall be imprisoned for any term of years or for life.
 (d)NonapplicabilityThis section does not apply to— (1)the activities of armed forces during an armed conflict, as those terms are understood under the law of war, which are governed by that law; or
 (2)activities undertaken by military forces of a state in the exercise of their official duties. (e)DefinitionsAs used in this section, the term—
 (1)armed conflict has the meaning given that term in section 2332f(e)(11) of this title; (2)device means—
 (A)any nuclear explosive device; or (B)any radioactive material dispersal or radiation-emitting device that may, owing to its radiological properties, cause death, serious bodily injury or substantial damage to property or the environment;
 (3)international organization has the meaning given that term in section 831(f)(3) of this title; (4)military forces of a state means the armed forces of a country that are organized, trained and equipped under its internal law for the primary purpose of national defense or security and persons acting in support of those armed forces who are under their formal command, control and responsibility;
 (5)national of the United States has the meaning given that term in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22));
 (6)nuclear facility means— (A)any nuclear reactor, including reactors on vessels, vehicles, aircraft or space objects for use as an energy source in order to propel such vessels, vehicles, aircraft or space objects or for any other purpose;
 (B)any plant or conveyance being used for the production, storage, processing or transport of radioactive material; or
 (C)a facility (including associated buildings and equipment) in which nuclear material is produced, processed, used, handled, stored or disposed of, if damage to or interference with such facility could lead to the release of significant amounts of radiation or radioactive material;
 (7)nuclear material has the meaning given that term in section 831(f)(1) of this title; (8)radioactive material means nuclear material and other radioactive substances that contain nuclides that undergo spontaneous disintegration (a process accompanied by emission of one or more types of ionizing radiation, such as alpha-, beta-, neutron particles and gamma rays) and that may, owing to their radiological or fissile properties, cause death, serious bodily injury or substantial damage to property or to the environment;
 (9)serious bodily injury has the meaning given that term in section 831(f)(4) of this title; (10)state has the same meaning as that term has under international law, and includes all political subdivisions thereof;
 (11)state or government facility has the meaning given that term in section 2332f(e)(3) of this title; (12)United States corporation or legal entity means any corporation or other entity organized under the laws of the United States or any State, Commonwealth, territory, possession or district of the United States;
 (13)vessel has the meaning given that term in section 1502(19) of title 33; and (14)vessel of the United States has the meaning given that term in section 70502 of title 46..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 113B of title 18, United States Code, is amended by inserting after the item relating to section 2332h the following:
					
						
							2332i. Acts of nuclear terrorism..
 (c)DisclaimerNothing contained in this section is intended to affect the applicability of any other Federal or State law that might pertain to the underlying conduct.
 (d)Inclusion in definition of Federal crimes of terrorismSection 2332b(g)(5)(B) of title 18, United States Code, is amended by inserting 2332i (relating to acts of nuclear terrorism), before 2339 (relating to harboring terrorists). 202.Amendment to section 831 of title 18, United States CodeSection 831 of title 18, United States Code, is amended—
 (a)in subsection (a)— (1)by redesignating paragraphs (3) through (8) as (4) through (9);
 (2)by inserting after paragraph (2) the following:  (3)without lawful authority, intentionally carries, sends or moves nuclear material into or out of a country;;
 (3)in paragraph (8), as redesignated, by striking an offense under paragraph (1), (2), (3), or (4) and inserting any act prohibited under paragraphs (1) through (5); and (4)in paragraph (9), as redesignated, by striking an offense under paragraph (1), (2), (3), or (4) and inserting any act prohibited under paragraphs (1) through (7);
 (b)in subsection (b)— (1)in paragraph (1), by striking (7) and inserting (8); and
 (2)in paragraph (2), by striking (8) and inserting (9); (c)in subsection (c)—
 (1)in subparagraph (2)(A), by adding after United States the following: or a stateless person whose habitual residence is in the United States; (2)by striking paragraph (5);
 (3)in paragraph (4), by striking or at the end; and (4)by inserting after paragraph (4), the following:
						
 (5)the offense is committed on board a vessel of the United States or a vessel subject to the jurisdiction of the United States (as defined in section 70502 of title 46) or on board an aircraft that is registered under United States law, at the time the offense is committed;
 (6)the offense is committed outside the United States and against any state or government facility of the United States; or
 (7)the offense is committed in an attempt to compel the United States to do or abstain from doing any act, or constitutes a threat directed at the United States.;
 (d)by redesignating subsections (d) through (f) as (e) through (g), respectively; (e)by inserting after subsection (c):
					
 (d)NonapplicabilityThis section does not apply to— (1)the activities of armed forces during an armed conflict, as those terms are understood under the law of war, which are governed by that law; or
 (2)activities undertaken by military forces of a state in the exercise of their official duties.; and (f)in subsection (g), as redesignated—
 (1)in paragraph (6), by striking and at the end; (2)in paragraph (7), by striking the period at the end and inserting a semicolon; and
 (3)by inserting after paragraph (7), the following:  (8)the term armed conflict has the meaning given that term in section 2332f(e)(11) of this title;
 (9)the term military forces of a state means the armed forces of a country that are organized, trained and equipped under its internal law for the primary purpose of national defense or security and persons acting in support of those armed forces who are under their formal command, control and responsibility;
 (10)the term state has the same meaning as that term has under international law, and includes all political subdivisions thereof;
 (11)the term state or government facility has the meaning given that term in section 2332f(e)(3) of this title; and (12)the term vessel of the United States has the meaning given that term in section 70502 of title 46..
					
